Appeal from a judgment of the County Court of Albany of Albany *810County (Herrick, J.), rendered September 25, 2003, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant was charged in an indictment with two counts of criminal sale of a controlled substance in the third degree. He pleaded guilty to one count of criminal sale of a controlled substance in the third degree in full satisfaction of the indictment and waived his right to appeal. Under the terms of the plea agreement, defendant was to receive a prison sentence of 6V2 to 13 years to run concurrently with any other sentence he was then serving. Thereafter, he was sentenced as a predicate felon in accordance with the plea agreement.
Defendant’s primary contention on appeal is that the sentence is harsh and excessive. However, inasmuch as the record discloses that defendant entered a knowing, voluntary and intelligent guilty plea and waiver of the right to appeal, we decline to address his claim (see People v Clow, 10 AD3d 803, 804 [2004]). Accordingly, the judgment must be affirmed.
Cardona, P.J., Mercure, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.